DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings 
The amended drawings dated Sept. 22, 2021 are accepted.

Specification
The amendments to the specification dated Sept. 22, 2021 are accepted.


Election/Restrictions
Claims 15–28 are rejoined.


Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The claims are rejected as follows:
Claims 2–12, 14–24 and 26–28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kepler et al., US 2007/0169776 A1, or in the alternative under 35 U.S.C. 103 as being unpatentable over Kepler in view of Armstrong et al., US 2012/0074825 A1.
Claims 13 and 25 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kepler in view of Virr et al., US 2004/0060559 A1, optionally in view of Armstrong.

Claims 2–12, 14–24 and 26–28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kepler et al., US 2007/0169776 A1, or in the alternative under 35 U.S.C. 103 as being unpatentable over Kepler in view of Armstrong et al., US 2012/0074825 A1.
Regarding claims 2, 15 and 28, Kepler teaches a pressure support system 10 for pressurizing and humidifying breathable air to treat a respiratory disorder in a patient (corresponding to the claimed “respiratory pressure therapy (RPT) device”).  See Kepler Id.  
The system 10 also comprises a tank 16 (the “water reservoir”) configured to hold a volume of water.  See Kepler Fig. 1A, [0038].  The tank 16 comprises a lower housing 190 (the “water reservoir base”) configured to hold a volume of water to be used for humidification of the breathable air.  Id. at Fig. 14, [0081].  The tank 16 also comprises an upper housing 188 (the “water reservoir lid”) connected to the lower housing.  Id.  The upper housing 188 comprises a tank inlet 18 (the “water reservoir inlet”) and a tank outlet 20 (the “water reservoir outlet”) positioned on an insertion end of the tank 16.  Id. at Fig. 14, [0038].
The system 10 further comprises a docking assembly 14 (the “water reservoir dock”) that forms a cavity configured to receive an inside portion of the tank 16.  See Kepler Fig. 1A, [0038].  The docking assembly 14 and the tank 16 being shaped and dimensioned such that an outside portion of the tank 16 is positioned outside of the cavity when the insertion end of the tank 16 is slidingly received in the docking assembly 14—as seen in Fig. 1A.  Also, note that the back end of the tank 16 is outside of the dock 14, when the tank 16 is partially inserted into the dock 14.  The opposed surfaces of handle ridge 204 corresponds to the “pair of opposed gripping surfaces to grasp the water reservoir.”  Id. at Fig. 14, [0082].  Also, the top and the bottom of tank 16, at the back end, correspond to the “pair of opposed gripping surfaces.”  Id. 
The lower housing 190 pair of lateral edges along opposite sides of the water reservoir—which are the long edges of the inside of the tank 16.  See Kepler Fig. 14, [0084].  The long edges are parallel to one another.  Id.  Each of the long edges Id.  The seal ledge 224 on either long side of the tank 16 extends from proximate the insertion end of the tank (the end adjacent to inlet 18 and outlet 20), along the lateral edge, and terminating at the back corners of the tank (the “transition”).  Id.  The seal ledge 224 includes tank housing struts 220 (the “lug”) that project upwardly from the horizontal edge surface.  Id.  The struts 220 are positioned between the insertion end and the transition.  Id.  
The dock 14 includes a pair of sliding rails positioned on opposite side walls of the dock 14—which are the rails on the side walls of the dock 14, between guide protrusions 328.  See Kepler, Fig. 18, [0098].  Each sliding rail is formed along a side wall 324, 248, within the cavity.  Id.  The pair of sliding rails are positioned on opposite side walls  324, 428 of the dock 14 within the cavity.  Id..  Each of the sliding rails includes a guide protrusion 328a (the “lower surface”) that faces downward toward a guide protrusion 328b (the “bottom surface”) that at least partly forms the cavity.  Id.  Note also that the bottom of the cavity of the dock, adjacent to heating element 352, can also correspond to the “bottom surface.”

    PNG
    media_image1.png
    1044
    1221
    media_image1.png
    Greyscale

As noted, Kepler anticipates claims 2 and 15, because the two long sides of Kepler’s seal ledge 224 correspond to “pair of lateral edges” and one of the struts 220 corresponds to the “lug.”  See Kepler Fig. 14, [0084].
Additionally, it would have been obvious to add lugs to the outer surface of Kepler’s lower housing 190.  Kepler’s tank 16 slid into and out of the dock 14, in the same way as a drawer.  See Kepler Figs. 1A and 1B.  Armstrong disclsoes a drawer 26 comprising lugs 140 on the outer surface.  See Armstrong Fig. 4, [0052].  The lugs assist in allowing the drawer 26 to slide in and out of mounting unit 24.  Id. at [0029].  It 

    PNG
    media_image2.png
    804
    1088
    media_image2.png
    Greyscale

With this modification, the two long sides, on the outside of Kepler’s lower housing 190, correspond to the “pair of lateral edges.”  Each long side has a shoulder, as seen in Fig. 14.  Each shoulder has a substantially horizontal edge, seen in Fig. 14.  

    PNG
    media_image3.png
    891
    1033
    media_image3.png
    Greyscale


Claim 3 requires for the device of claim 2, when sliding the insertion end of the water reservoir into the cavity, each shoulder is positioned between the bottom surface of the cavity and the lower surface of the respective sliding rail.
In Kepler, when sliding the insertion end of the tank 16 into the dock 14, it would have been obvious for each should formed by the long sides of the seal seat 224 is positioned between the bottom surface of the cavity of the dock and the lower surface of the sliding rail in the dock 14—depending on the depth of the location where the seal seat 224 is located.
Claim 16 requires for the water reservoir of claim 15, when sliding the insertion end of the water reservoir into the cavity, each shoulder is configured and dimensioned 
Kepler teaches these features for the reasons stated in the rejection of claims 2 and 3 above.
Note also that the limitations of this claim fail to patentably distinguish over the prior art.  The limitations describing the manner in which the reservoir is to be slid into the cavity fail describe the manner in which the device is intended to be used, rather than its structure.  See MPEP 2114(II).  The limitations describing the cavity do not receive patentable weight because the cavity is a non-positively recited element of the claim.  See MPEP 2115.
Claim 4 requires for the device of claim 2, each sliding rail is dimensioned and shaped so that a space between each lower surface of the sliding rail and the bottom surface of the cavity decreases in a direction of insertion of the water reservoir into the water reservoir dock.
Kepler teaches this feature, because guide protrusion 328a is pointed upward in the direction away from the direction of insertion, as seen in Fig. 18.
Claims 5 and 17 requires for the device of claims 2 and 15, respectively, the lug has a ramped shape.
In Kepler, the struts 220 have a ramp shape, as seen in Fig. 14.
In Armstrong, the lugs 40 have a ramp shape, as seen in Fig. 4.
Claims 6 and 18 require that the device of claims 2 and 15, respectively, further comprises a compliant portion provided between or to the water reservoir lid and/or the base.  The compliant portion is compressible to allow relative movement between the 
The limitations indicating that—the compliant portion is compressible to allow relative movement between the water reservoir lid and the water reservoir base, and is required to slide the water reservoir into and out of the dock—fail to patentably distinguish over the prior art, because they describe the intended use of the device, rather than its structure.  See MPEP 2114(II).
In Kepler, a housing seal 209 (the “compliant portion”) is provided between the upper and lower housings 188, 190.  See Kepler Fig. 14, [0087].  The compliant portion is compressible, because it is a seal.  Therefore, it allows relative movement between the upper and lower housings 188, 190.
Regarding claims 7 and 20, in Kepler, the tank 16 is retained within the dock 14, when tank seal 196 engages with tank inlet interface 298.  See Kepler Figs. 14, 18, 19 [0109].  Therefore, these components correspond to the “retainer.”  The male portion corresponds to the “protrusion” and the female portion corresponds to the “recess.”  Id.  
The limitation indicating that the protrusion and the recess being configured to releasably engage one another in part due to the compliant portion when the water reservoir is received in the water reservoir dock to secure the water reservoir to the dock—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Regarding claims 8 and 19, Kepler teaches that the tank 16 includes a catch 226 (the “latch”) to secure the upper and lower housings 188, 190 together.  See Kepler Fig. 14, [0084].  The catch 226 is configured to allow the upper and lower housings 188, 
Claims 9 and 21 requires for the device of claims 8 and 15, respectively the lid incudes an upper one of the gripping surfaces and the base includes a lower one of the gripping surfaces.
In Kepler, the top of the upper housing 188 corresponds to “an upper one of the gripping surfaces,” and the bottom of the lower housing 190 corresponds to “a lower one of the gripping surfaces.”  See Kepler Fig. 1B.
Claims 10 and 22 requires for the device of claims 9 and 21, respectively, the lower gripping surface is recessed into the water reservoir base, underneath the latch.
In Kepler, the surface below the catch 226 can also be interpreted as corresponding to the “lower gripping surface.”  See Kepler Fig. 14.  This surface is recessed into the lower housing 190, because it is recessed behind the catch 226, as seen in Fig. 14.
Regarding claims 11, 23 and 27, Kepler teaches a heating element 352 (the “upwardly biased heater plate”) positioned along the bottom surface of the cavity.  See Kepler Fig. 21, [0098].  The lower housing 190 includes a heat conductor 240 (the “conductor plate”) constructed from a heat conducting material, such that when the tank 16 is received in the dock 14, the conductor 240 thermally engages with the heating element 352 so as to allow transfer of heat from the heating element 352 to the conductor plate 240 during operation of the heater element 352.  Id
Regarding claims 12 and 24, the upper housing 188 is pivotably connected to the lower housing 190 via a hinged joint formed by tab openings 232 and tabbed protrusions 214.  See Kepler, Figs. 14, 15, [0087].  The upper housing 188 includes the tabbed protrusions 214 (the “pair of arms”) each having a rear edge.  Id.  The lower housing 190 includes a pair of tab openings 232 (the “pair of upward supports”) to engage the rear edges of the tab protrusions 214 when the upper housing 190 is open to a fully open, upright position.  Id.
Claim 14 requires that the device of claim 2 further comprises an external housing to enclose the blower and including an opening to the cavity of the dock.  The external housing includes an air delivery conduit positioned along a rear side of the RPT device.
Kepler’s system 10 comprises an external housing to enclose the blower (the housing of gas flow generating system 12).  See Kepler Fig. 1B, [0037].  The external housing has circuit interface 156.  Id.  at Fig. 13, [0074].  The opening in this interface 156 corresponds to the “opening to the cavity of the water reservoir dock” because gas from the gas generating system 12 is transferred into the dock 14 via this interface.  Id. at Fig. 13, [0074].  Additionally, the conduit formed by this interface 156 corresponds to the “air delivery conduit.”   
Claim 26 requires for the reservoir of claim 20, during insertion of the water reservoir at least partly into the cavity of the dock.  Compression of the compliant portion allows the protrusion to initially slide under an outer edge surface of the water reservoir dock before reaching the recess, at which point the compliant portion at least 
The limitations of this claim fail to patentably distinguish over the prior art.  They describe the manner in which the device is intended to be used, rather than its structure.  See MPEP 2114(II).  Also, the limitations describing the “dock” are non-positively recited elements of the claimed invention.  See MPEP 2115.

Claims 13 and 25 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kepler et al., US 2007/0169776 in view of Virr et al., US 2004/0060559 A1, optionally in view of Armstrong et al., US 2012/0074825 A1.
Regarding claims 13 and 25, in Kepler, the inlet 18 and the outlet 20 are positioned at different heights on a side wall of the upper housing 188, at the insertion end of the tank 16, when the tank 16 is rotated ninety degrees, from the perspective of Fig. 14.  
The dock 14 includes a rear wall structure 330 (the “inner side wall”) having a tank inlet interface 308 (the “inlet dock seal”) to engage with the inlet 18 and a tank outlet interface 290 (the “outlet dock seal”) to engage the outlet 20.  See Kepler Fig. 18, [0098].  
The docking assembly 14 is configured to receive the tank 16 by sliding the tank 16 horizontally into the cavity such that the inlet and outlet 18, 20 engage the inlet and outlet interfaces 309, 290.  See Kepler Figs. 1B, 18, [0098].
The inlet 18 and outlet 20 each includes a tube that terminates inside the tank 16, which is the conduit that supplies air from the inlet 18 into the interior of the tank, and from the interior of the tank 16 to the outlet 20.  See 
Kepler differs from claim 13 because it fails to disclose the inlet and outlet tubes having axes that are not parallel to one another, and the inlet tube being angled relative to a direction of insertion into the dock 14.
However, Virr discloses a humidifier reservoir 30 comprising an inlet tube 48 in the interior of the reservoir, and an outlet tube (formed by apertures 52) within the interior of the reservoir 30.  See Virr Fig. 9, [0061].  The inlet tube 48 and the outlet tube 52 have axes that are not parallel to one another.  Id.  The inlet tube 48 turns ninety degrees, as seen in Fig. 9.  Therefore it is angled relative to conduit that connects to the inlet tube 48.  Virr’s arrangement is beneficial because the structure of the inlet tube 48 prevents liquid from inside the reservoir from exiting through the inlet.  Id. at [0064].  It would have been obvious for Kepler’s tank 16 to be modified so that the inlet and outlet tubes inside of the tank 16 have the same configuration as in Virr, to provide this benefit.

    PNG
    media_image4.png
    580
    628
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776